Citation Nr: 0016103	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed left ear 
hearing loss.  

2.  Entitlement to service connection for a claimed low back 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision by the RO.  

The Board remanded the case to the RO for additional 
development in April 1999.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in June 1999.  



FINDINGS OF FACT

1.  The veteran unequivocally had a left ear hearing 
disability when he entered service, but is not shown to have 
undergone an increase in severity beyond natural progress 
during his period of active duty.  

2.  No competent evidence has been submitted to show that the 
veteran has current low back disability due to disease or 
injury which was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The veteran's left ear hearing disability, which clearly 
and unmistakably existed prior to service, was not aggravated 
by his period of active duty.  38 U.S.C.A. §§ 1110, 1153 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.306 (1999).  

2.  The claim of service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Left Ear Hearing Loss

The veteran contends that his pre-existing left ear hearing 
loss underwent a permanent worsening in service as a result 
of the exposure to acoustic trauma in the Republic of 
Vietnam.  At that outset, the Board notes that the claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991 & Supp. 2000).  

That is, the Board finds that the veteran has presented a 
plausible claim.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active duty, or for aggravation 
of a pre-existing injury suffered, or disease contracted in 
the line of duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  

Additionally, the pertinent laws and regulations provide that 
sensorineural hearing loss will be presumed to have been 
incurred in service if it becomes manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The regulations pertaining to hearing loss provide that, for 
the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2000).  In 
determining whether there is clear and unmistakable evidence 
that the injury or disease existed prior to service, 
consideration is given to the history recorded at the 
induction examination, together with all other material 
evidence.  Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).  

In this case, the evidence is unequivocal in showing that the 
veteran had a left ear hearing disability prior to entering 
military service.  Specifically, audiometric testing showed 
that the veteran had left ear hearing loss upon entry into 
the service in 1965.  

Specifically, the veteran's entrance examination noted left 
ear hearing disability to be as follows:  Pure tone 
thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
5
N/a
5
LEFT
55
65
60
N/a
60

During service, in January 1966, a clinical record cover 
sheet for admission to the Fort Jackson Army Hospital showed 
a diagnosis of partial left ear neurosensory deafness, 
etiology probably mumps at age 5 years.  In July 1967, the 
veteran was treated at the ENT clinic with complaints of 
lifelong difficulty hearing from the left ear.  The veteran 
reported that he thought that his left ear hearing had 
worsened lately with nearby mortars.  No ear disease was 
noted.  Audiological examination at that time showed pure 
tone thresholds in decibels, as 40, 50, 55 and 60+ at 500, 
1000, 2000 and 4000 Hertz, respectively.  Impression was that 
of longstanding severe sensorineural hearing loss, left ear.  

On the veteran's separation examination in September 1967, 
audiological testing showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
N/A
20
LEFT
45
30
45
N/A
45

The veteran issued an undated statement contending that there 
had been no change in his medical condition since his last 
medical examination in September 1967 with the exception of 
complete deafness in the left ear.  

The Board notes that, if the veteran's disability is shown to 
have pre-existed service, a determination must then be made 
as to whether it underwent an increase in severity during 
service.  A pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.306(a) (1999).  The 
underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993);  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 
2000); 38 C.F.R. 3.306(b) (1999).  

The post-service medical records from Cape Fear Valley 
Hospital in Fayetteville, North Carolina show that the 
veteran underwent exploratory tympanotomy of the left ear in 
September 1974.  The preoperative diagnosis was that of 
conductive hearing loss.  The postoperative diagnosis was 
that of suspect sensorineural hearing loss with crossover.  

In October 1996, the veteran underwent audiometric testing.  
On VA audiological evaluation, hearing in the right ear was 
noted to be within normal limits.  There was a profound 
complete loss of hearing in the left ear.  

In April 1999, the Board remanded the case back to the RO for 
further development.  Specifically, the Board directed the RO 
obtain and associate with the claims file all treatment 
records regarding left ear hearing loss not already of 
record.  In addition, the Board directed the RO to afford the 
veteran a VA audiological examination to determine the nature 
and likely etiology of any left ear hearing loss.  The 
examiner also was to provide an opinion as to the likelihood 
that the veteran's preexisting left ear hearing loss 
underwent an increase in severity beyond the natural progress 
during his period of military service.  

Subsequently, the veteran appeared at a hearing before a 
Hearing Officer at the RO in June 1999.  The veteran 
testified that he sought treatment in service on several 
occasions for left ear hearing loss.  Reportedly, when the 
veteran went to sick call, he was asked why he was unable to 
hear.  The veteran testified that, when something was coming 
at him in the jungle, he could not detect where it was coming 
from.  The veteran reported that the medical personnel at 
sick call cleaned out his ears and told him that he had wax 
in his ears.  

The veteran also testified during the hearing that he had 
received treatment for his hearing loss after service in 1974 
or 1975 from a doctor in 1974 or 1975 who performed surgery 
whereby he took the veteran's ear drum, laid the flap back 
and dropped fluid onto the bone to determine if there was 
inner ear damage.  The veteran indicated that he had no 
hearing in his left ear.  The veteran also reported that, 
while in Vietnam, he was exposed to loud noises such as fire 
fights that led to a progressive worsening of his loss.  The 
veteran indicated that he had made attempts to locate all 
medical records possible and that all available documents 
were already of record.  

A fee basis audiological examination was conducted for VA in 
October 1999.  The veteran reported that his left ear hearing 
loss was related due to noise exposure in service.  The 
veteran reported having occasional tinnitus in the right ear.  
The veteran reported that he had undergone exploratory 
surgery in 1974.  The audiologist indicated that responses to 
pure tones were within normal limits in the right ear and 
that there was no response to pure tones or speech on the 
left.  The four-frequency average was 16 at the right ear and 
could not be assess at the left ear.  

Actual thresholds for 1000 Hz - 4000 Hz were shown to be as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
20
25
LEFT
No 
response
No 
response
No 
response
No 
response

Using the Maryland CNC Word List, the veteran's word 
recognition scores were 96 percent at the right ear and could 
not be assessed at the left ear.  

The diagnosis was that of unilateral hearing loss that was 
longstanding.  In an addendum to the October 1999 evaluation 
report, the audiologist provided a diagnosis of unilateral 
hearing loss of the left ear of unknown etiology.  The 
audiologist indicated that she had reviewed the claims folder 
prior to the evaluation and that, based on her review of the 
case, it was her opinion that "the veteran's pre-existing 
left ear hearing loss did not have a progression in his 
hearing during his dates of service."  

In this case, the medical evidence does not serve to 
establish that the veteran's pre-existing left ear hearing 
disability underwent a increase in severity during service.  
Specifically, the audiogram results at the veteran's 
separation examination did not reflect a worsening when 
compared to the results of the testing conducted at entry 
into service in 1965.  There also is no medical evidence to 
support the veteran's assertions that his left ear hearing 
acuity had worsened due to noise exposure in service.  

Moreover, the recently obtained medical opinion was that the 
pre-existing left ear hearing loss did not undergo a 
progression during service.  On the basis of the foregoing, 
the Board must conclude that aggravation of the veteran's 
pre-existing left ear hearing loss by his active military 
service has not been established.  


II.  Low Back Disorder

The veteran contends that service connection should be 
granted for his current low back disability as due to an 
injury suffered while on active duty.  

As noted, Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (1999).  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2000).  The Court, in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996), outlined a three prong test which established 
whether a claim is well grounded.  The Court stated that in 
order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The Court has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran may be offering his own opinion 
as to questions of medical diagnosis or causation in this 
case, the record does not indicate that he has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, his 
lay assertions alone cannot make the claim well grounded if 
there is no medical evidence of record to establish a nexus 
between any current disability and disease or injury in 
service.  See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer 
v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  

A careful review of the service medical records shows that 
the veteran was treated for complaints of pain in the 
paraspinous muscle at the level of L-3-4 in July 1967.  The 
veteran reported complaints of back pain at his separation 
examination in September 1967.  

The post-service medical evidence shows that the veteran was 
treated for complaints of back pain at the Southeastern 
Orthopedic Clinic in Wilmington, North Carolina from 1982 to 
1988.  Specifically, in December 1982, the veteran reported 
that he was well up until three weeks prior when he bent over 
to pick up a piece of a pump when he developed low back pain.  
The veteran reported that he had experienced aching in the 
lower lumbar area with tightness and pressure.  X-ray studies 
were within normal limits.  The assessment at first was that 
of low back strain.  Thereafter, it became clear to the 
examiners that what originally was felt to be low back strain 
was actually herniated disc with some root irritation.  The 
veteran apparently underwent disc injection and back surgery 
in July 1984.  

The veteran was afforded a VA examination in October 1996.  
The veteran reported having burning in his back, hips and 
both sides and being sore all of the time.  The veteran 
reported that he had injured his back in service.  Diagnosis 
was that of lumbosacral intervertebral degenerative disc 
disease with radiculopathy.  X-ray studies of the lumbar 
spine were normal.  

The medical records submitted from the North Carolina Spine 
Center dated in 1996 and 1997 show treatment for low back 
pain.  The veteran reported that the onset of the back pain 
dating back to service in Vietnam in 1966.  The veteran added 
that he had suffered an on-the-job injury to his back in 
1982.  Thereafter, the veteran reported being treated by 
several doctors for back pain and being out of work for 
several months due to his back pain.  Impression at an 
examination in November 1996 was that of lumbar degenerative 
disc disease.  In April 1997, the veteran underwent an 
operative procedure consisting of L3-4, L4-5 and L5-S1 
interlaminar decompression and bilateral lateral recess 
decompressions.  

In April 1999, the Board remanded the case to the RO for 
further development.  Specifically, as records referable to 
treatment for back pain as early as 1968 were not associated 
with the claims file, the Board directed the RO to obtain any 
additional medical records.  The RO was directed to inform 
the veteran of the necessity of providing medical evidence of 
a nexus between his low back disability and service.  

Subsequent to the Board remand, the veteran testified at a 
hearing before a Hearing Officer at the RO in June 1999 that 
he had injured his back during service in Vietnam in 1967.  
Specifically, the veteran testified that he hurt his back 
while picking up 55-gallon drums.  Reportedly, he felt a 
burning sensation in his lower back and went to sick call.  
According to the veteran, the doctor prescribed medication 
and placed him on bed rest.  The veteran testified that he 
continued to have back problems after returning from bed 
rest, although he did not receive any additional treatment in 
service for his lower back pain.  

The veteran also testified that he had discussed his back 
pain with a doctor once in 1968 when it was suggested that 
the veteran use a heating pad to relieve his back pain.  The 
veteran testified that he attempted to obtain these treatment 
records, but was unsuccessful.  The veteran testified that he 
was also treated for his back pain in 1982 when it was 
concluded that the veteran had a bulging disc.  The Hearing 
Officer determined that these medical records were located in 
the claims file.  The veteran testified that he missed over 
three years of work due to his claimed back disability.  

The veteran finally testified that he had had back surgery in 
April 1997 and September 1998.  The veteran testified that he 
continues with follow-up visits and physical therapy and had 
not worked since the surgery in April 1997.  Importantly, the 
veteran stated that all available treatment records with 
regard to his back disability were already of record.  

On review, the medical records show that the veteran sought 
treatment and eventually underwent surgery for a low back 
disability following service.  The service medical records 
also do establish that the veteran was treated for low back 
manifestations while on active duty.  

However, no competent evidence has been submitted to support 
the veteran's lay assertions that he has current low back 
disability due to disease or injury which was incurred in or 
aggravated by service.  The medical evidence of record only 
confirms treatment for a back manifestations beginning after 
an injury suffered in 1982.  Absent competent evidence to 
support his lay assertions, the criteria of Caluza cannot be 
met in this case.  Hence, the claim of service connection for 
a low back disability is not well grounded.  

Since the veteran's claim of service connection for a low 
back disability is not well grounded, he cannot invoke the 
VA's duty to assist in the development of the claim under 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2000) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995). 

A review of the correspondence in this case, to include the 
statement of the case shows that the RO fulfilled its 
obligation under 38 U.S.C.A. § 5103(a) as the veteran was 
fully informed of the reason for the denial of his claim and 
was advised of what evidence was needed in order to support 
his claim.  



ORDER

Service connection for a left ear hearing loss is denied.  

Service connection for low back disability is denied, as a 
well-grounded claim has not been submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



